11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In the interest of J.A.M., a child,              * From the 318th District
                                                  Court of Midland County,
                                                  Trial Court No. FM57813.

No. 11-15-00096-CV                               * June 18, 2015

                                                 * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

     This court has considered the unopposed motion to dismiss this appeal as
moot, which was filed by the Office of the Attorney General of Texas, and
concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.